Citation Nr: 0703736	
Decision Date: 02/06/07    Archive Date: 02/14/07	

DOCKET NO.  03-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for hypertension and renal failure secondary to 
diabetes mellitus. 

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity secondary to diabetes mellitus. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
His awards and medals include the Purple Heart Medal and the 
Combat Infantryman Badge.  He was awarded the Purple Heart 
Medal after he sustained an open wound to the right leg when 
injured by a punji stick while on a search-and-destroy 
mission in Vietnam in April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions that granted service 
connection for the disabilities at issue and assigned the 
disability evaluations indicated on the title page of the 
decision.  

No other issues are in proper appellate status for the 
Board's review at this time.  The Board notes that the 
veteran submitted a claim for service connection for 
hepatitis B and service connection for hepatitis C in 
September 2005.  He also submitted a claim for service 
connection for residuals of a myocardial infarction in 
February 2004.  He was provided with a communication from the 
VARO in Houston, Texas, in July 2006 that provided him with 
information regarding the duties to notify and assist 
required by the Veterans Claims Assistance Act of 2000.  The 
veteran provided a statement with regard to these matters in 
July 2006.  These issues are referred to the RO for 
appropriate action.  

The appeal with regard to the issues listed on the title page 
of the decision is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran if further action is required.




REMAND

A review of the evidence of record reveals the veteran has 
been incarcerated at a Federal prison in Beaumont, Texas, for 
a number of years.  Attempts at having him examined while in 
prison have been unsuccessful.  However, in a communication 
dated in January 2006, the veteran indicated that following 
his participation in a drug and abuse treatment program, he 
expected a reduction in his sentence to a release date that 
would be January 30, 2007.  

The Board is aware that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that the duty to 
assist a veteran in the development of facts pertinent to a 
claim may, under appropriate circumstances, include the duty 
to conduct a thorough and contemporaneous medical 
examination, one which takes into account consideration of 
all the evidence of record.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The record reveals the veteran has not been 
accorded an examination for rating purposes for a number of 
years.  With the veteran's release from prison in January 
2007, the Board believes that it may finally be possible to 
accord the veteran a comprehensive examination with regard to 
his diabetes mellitus and its resulting complications, to 
include peripheral neuropathy of each lower extremity, 
hypertension, and renal failure.

Accordingly, the case is REMANDED for the following actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
should be undertaken, including, but not 
limited to, informing the veteran of the 
information and evidence not of record 
relating to his claims for increased 
initial ratings.  The veteran should be 
advised to provide any evidence in his 
possession that pertains to the claims.  

2.  The veteran should be scheduled for 
an appropriate examination(s) to 
determine the current nature and extent 
of impairment attributable to his 
diabetes, including those disabilities 
that are secondarily related thereto.  
Sufficient evaluations should be 
scheduled to evaluate the veteran's 
symptomatology.  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the report that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the preparation of the 
examination report.  Any further 
indicated special tests and studies 
should be conducted.  The examiner(s) 
should identify the limitation of 
activity imposed by the diabetes with a 
full description of the impact of the 
manifestations upon the veteran's 
ordinary activities.  To the extent 
possible, the examiner(s) should evaluate 
whether the diabetes alone merits the 
regulation of activities.  It should also 
be indicated whether the diabetes 
requires insulin, a restricted diet, 
and/or causes episodes of ketoacidosis or 
hypoglycemic reactions.  The examiner(s) 
should also evaluate each lower extremity 
separately and indicate whether the 
peripheral neuropathy affecting each 
extremity has caused mild, moderate, 
moderately severe, or severe (with marked 
muscular atrophy) incomplete paralysis of 
the affected nerve(s) or complete 
paralysis of the affected nerve.  The 
examiner(s) should also express an 
opinion as to the degree of severity of 
the veteran's hypertension.  Any opinion 
expressed should be accompanied by a 
complete rationale.

3.  VA should then readjudicate the 
claims based on all the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and be given an 
opportunity for response.  

Then, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran unless he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


